Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 1 of 14




                   Exhibit A
         Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 2 of 14

                  700 Crossroads Building              WOODS                         7900 Main Place Tower
 2 State Street, Rochester, New York 74674
                                                       OVIATT                        Buffalo, New York 74202
        P 585.987.2800     F 585.454.3968              GILMAN                         P 716.248.3200    F 716.854.5100
                                                               UP


  Writer's Direct Dial Number: 585.987. 2834             ATTORNEYS
  Writer's Direct Fax Number: 585.987.2934
                                                      woodsoviatt.com
           Email: llarocca@woodsoviatt.com



                                                    October 11 , 2017

James G. Vazzana, Esq.
Wiedman, Vazzana, Corcoran & Volta, P.C.
5 S. Fitzhugh Street, Room 230
Rochester, New York 14614

Brian C. Brook, Esq.
Clinton Brook & Peed
641 Lexington A venue, 13th Floor
New York, NY 10022

           Re:    Transfer of Eber Bros. & Co., Inc. stock

Dear Jim and Brian:

           E nclosed please find your clients ' respective copies of the Stock Powers transferring their
shares of Eber Bros. & Co., Inc. pursuant to Canandaigua National Bank and Trust Company' s
distribution schedule. As the Bank never had possession of the company' s stock book or other
corporate documents and, despite request, the Bank has not been provided with the same, we were
required to complete these transfers via these Stock Powers as opposed to issuing new stock
certificates. We are currently retaining the original Stock Powers which I have affixed to each
original Stock Certificate that the Bank received when it became Successor Co-Trustee. We will
continue to do so unless and until such time as we are advised as to whom these originals should be
provided given the apparent inability to locate the company ' s stock book and affiliated records. It is
my understandinW, that the securities were transferred to your clients ' respective financial institutions
on September 29 11 and that the remaining assets were electronically transferred last week as well.

                                                    Very truly yours,

                                         WOODS OVIATT GILMAN LLP
                                                 ;{~;tJ. 0~
                                                   Lorisa D. LaRocca
                                          Pl ease direct responses to Roch ester Office



LDL/ldl/kdk
Enclosures
cc:    Rita Nischal, Esq.
       William G. Bauer, Esq.

{ 549 1869: }                           The art of representing people®
Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 3 of 14
      Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 4 of 14




                                        STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Daniel Kleeberg Three Hundred One (301) shares of the total One Thousand Eight Hundred

Fifty ( 1850) shares issued, $10 par value, of the Class A voting common shares of Eber Bros. &

Co., fuc., a New York corporation (the "Corporation"), standing in his name on the books of the

Corporation represented by Certificate Numbered A6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:




                                              Rita Nischal, Vice-President
                                              Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5471938: }
      Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 5 of 14




                                             STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Lisa Stein One Hundred Thirty Seven (137) shares of the total One Thousand Eight Hundred

Fifty ( 1850) shares issued, $10 par value, of the Class A voting common shares of Eber Bros. &

Co., Inc., a New York corporation (the "Corporation"), standing in her name on the books of the

Corporation represented by Certificate Numbered A6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:        (l ( h;\QJ;'\ 2
                 -   0
                                , 2017


                                                         ~ Q
                                                       Rita Nischal, Vice-President
                                                       Canandaigua National Bank and Trust Company




Witnessed by:
                                 .)
Print Name:                           J( ( b € c:_Cq    u~Lt   L   l.l::£J\




{5471938: }
     Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 6 of 14




                                                    STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Audrey Hays Seven Hundred and Six (706) shares of the total One Thousand Eight Hundred

Fifty (1850) shares issued, $10 par value, of the Class A voting common shares of Eber Bros. &

Co., Inc., a New York corporation (the "Corporation"), standing in her name on the books of the

Corporation represented by Certificate Numbered A6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:       -'<:::
                \j,.,._
                    r t\
                       ' -   _?z
                              . . ::.. .__, 20 11


                                                       Rita Nischal, Vice-President
                                                       Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5471938:}
Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 7 of 14
      Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 8 of 14




                                       STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Daniel Kleeberg Forty Seven (47) shares of the total Two Hundred Ninety (290) shares issued,

$10 par value, of the Class B non-voting common shares of Eber Bros. & Co., Inc., a New York

corporation (the "Corporation"), standing in his name on the books of the Corporation

represented by Certificate Numbered B68 herewith, and does hereby irrevocably constitute and

appoint the Corporation to transfer the said stock on the books of the Corporation with full power

of substitution in the premises.



Dated:        ('-' (
               """'
                       l 1-   '2017




                                             Rita Nischal, Vice-President
                                             Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472004: }
     Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 9 of 14




                                                  STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Lisa Stein Twenty One (21) shares of the total Two Hundred Ninety (290) shares issued, $10 par

value, of the Class B non-voting common shares of Eber Bros. & Co., Inc., a New York

corporation (the "Corporation"), standing in her name on the books of the Corporation

represented by Certificate Numbered B68 herewith, and does hereby irrevocably constitute and

appoint the Corporation to transfer the said stock on the books of the Corporation with full power

of substitution in the premises.



Dated:        ___,
                D"--'"'-
                   cl-         __,'7=----'
                        -'---'-.    -      2017




                                                     Rita Nischal, Vice-President
                                                     Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472004: }
     Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 10 of 14




                                       STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Audrey Hays One Hundred Eleven (Ill) shares of the total Two Hundred Ninety (290) shares

issued, $10 par value, of the Class B non-voting common shares of Eber Bros. & Co., Inc., a New

York corporation (the "Corporation"), standing in her name on the books of the Corporation

represented by Certificate Numbered B68 herewith, and does hereby irrevocably constitute and

appoint the Corporation to transfer the said stock on the books of the Corporation with full power

of substitution in the premises.



Dated:       Q)c n)"l~/t [ , 2017



                                             Rita Nischal, Vice-President
                                             Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472004:}
Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 11 of 14
     Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 12 of 14




                                                   STOCK POWER

          FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Daniel Kleeberg Three Hundred Twenty Four (324) shares of the total Two Thousand (2000)

shares issued, $100 par value, of the 6% non-cumulative preferred shares of Eber Bros. & Co. ,

Inc., a New York corporation (the "Corporation"), standing in his name on the books of the

Corporation represented by Certificate Numbered P6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:        --=-~'.(. . !.}------=
                             l. . L-=----· 20 17



                                                      Rita Nischal, Vice-President
                                                      Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472027: }
      Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 13 of 14




                                              STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Lisa Stein One Hundred Forty Seven (147) shares of the total Two Thousand (2000) shares

issued, $100 par value, of the 6% non-cumulative preferred shares of Eber Bros. & Co., Inc., a

New York corporation (the "Corporation"), standing in her name on the books of the

Corporation represented by Certificate Numbered P6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:        ~C-<-'=- ' . --'1_.
                    t t'--    ==--- ' 201 1




                                                 Rita Nischal, Vice-President
                                                 Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472027: }
     Case 1:16-cv-09517-LAK-KHP Document 139-1 Filed 11/01/18 Page 14 of 14




                                        STOCK POWER

         FOR VALUE RECEIVED, Canandaigua National Bank and Trust Company, in its

capacity as Co-Trustee of the Trust U/W of Allen Eber hereby sells, assigns and transfers unto

Audrey Hays Seven Hundred Sixty Four (764) shares of the total Two Thousand (2000) shares

issued, $100 par value, of the 6% non-cumulative preferred shares of Eber Bros. & Co., Inc., a

New York corporation (the "Corporation"), standing in her name on the books of the

Corporation represented by Certificate Numbered P6 herewith, and does hereby irrevocably

constitute and appoint the Corporation to transfer the said stock on the books of the Corporation

with full power of substitution in the premises.



Dated:        ~cJ    ·& . , 2011


                                              Rita Nischal, Vice-President
                                              Canandaigua National Bank and Trust Company




Witnessed by:

Print Name:




{5472027:}
